Per Curiam:

The motion to dismiss is granted for the reason that under § 237 of the Judicial Code, as amended by the act of February. 13, 1925 (43 Stat. 936, 937),. the case is not properly before this Court on writ of .error. There is, -however, a federal question, as shown by Wadkins v. Producers Oil Co., 227 U. S. 368, and McCune v. Essig, 199 U. S. 382. and the proper method o.f review would be by application for a writ of certiorari. Treating the writ of error aá an application for certiorari the same is denied.